DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,918,112. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-33 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raufeisen in view of Grandi.

	There is disclosed in Raufeisen a dough preparation apparatus comprising: a cabinet 16 defining a dough preparation chamber 24; recirculation ducting 42, 64 for circulating air from the dough preparation chamber back to the dough preparation chamber, the recirculation ducting including an outlet (lower end of ducting 64) for supplying air from the recirculation ducting to the dough preparation chamber and including an inlet (at fan 44) for exhausting air from the dough preparation chamber to the recirculation ducting, and the recirculation ducting including a return duct portion 42 extending downstream of the outlet and toward the inlet for bypassing the dough preparation chamber; a fan 44, 61 configured to move air in the recirculation ducting from the dough preparation chamber back to the dough preparation chamber; a heating element 55, 57 outside the recirculation ducting configured to heat air in the recirculation ducting; a cooling element 40 inside the recirculation ducting configured to cool air in the recirculation ducting; and a dough preparation controller (fig. 7) configured to operate the fan, heating element and cooling element for preparing dough in the dough preparation chamber.
	Grandi discloses, in a food preparation apparatus, the use of a heating element 16 and a cooling element (evaporator) 18 located outside a recirculating ducting 21 for recirculating air from a preparation chamber back to a preparation chamber, wherein the heating element and cooling element are configured to heat and cool air in the recirculation ducting while the air is in the recirculation ducting, the heating process being conductive.
	It would have been obvious to one skilled in the art to substitute the heating and cooling element arrangements of Raufeisen with the teachings of Grandi, and locate the heating and cooling elements outside of the recirculation ducting in such a fashion that the heat the air while in the ducting, in order to provide an alternative means to heat and cool the air within the recirculation ducting. The alternative arrangement improving the ease at which servicing or the heating or cooling element can be done.
	In regards to claim 25, the use of a thermal mastic to couple the cooling element to the apparatus is not structurally limiting. Fastening means are vast and can be based on user preferences.
	In regards to claim 37, the speed at which the fan is operated is not structurally limiting. Fan speeds for the preparation of a dough product can be based upon the type of dough to be prepared. Such use is based upon user preferences.
Claim(s) 34, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raufeisen in view of Grandi as applied to claims above, and further in view of Audette et al.
	Audette discloses that it is known in the art to construct recirculation ducting in such a way as to produce a loop airflow path, wherein the outlet 26is positioned on a first side of a preparation chamber and inlet 24 is provided on a second side, further wherein air flow is from a fan 16 back to the fan.
	It would have been obvious to one skilled in the art to substitute the recirculation ducting of Raufeisen, as modified by Grandi, with the recirculation ducting arrangement disclosed in Audette, in order to provide an alternative air delivery pattern to the preparation chamber. The alternative arrangement providing a more even distribution of the recirculated air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761